Title: To James Madison from the Reverend James Madison, 18 September 1782
From: Madison, James (Reverend)
To: Madison, James


Dear Col
Williamsburg September 18th. 82
The two last posts disappointed me. I had a Letter ready to acknowledge your Favours of the 13 & 14th. of last Month, which afforded us so much Consolation; but it would be as easy to calculate to the Time of an Eclipse, as to determine the Times of the Ingress & Egress of one of Clarkson’s Riders.
I fear your Suspicions were too well founded. The favourite Prospect seems rather to retire from us here, than to approach. I hope your Ministers however have before this placed the Matter in it’s true point of View. It is true the Dolus in Horte ought ever to be before us, & guard us like a friendly Beacon against hidden & dangerous Designs. But, if the Independence of America be bona fide admitted, What can be the Obstacles to Peace. France as well as this Country will then have obtained the Object of their Contest, at least the avowed object, and will it not have a considerable Influence upon the Councils of the other European Powers, if it appears, that she does not rest satisfied with that Acquisition. As to the part which America ought to act, whether she be obliged to attend her Friend beyond the Mark first aimed at, or whether it be not as damnable in Politics as in Religion to desert the Source of our Salvation, I will not presume to determine.
We have nothing new here. The high price of every thing [(]except Provisions which are moderate eno) keeps to its old Standard. The Prospect of Peace has had no visible Effects here.
How many Introductions have you had handed to you by French Gentlemen? I hope you are well acquainted with Gen. Chattelleux. I think he is at Heart, as indeed every Philosopher must be, a thorough Republican. He told me he had some Thoughts of sketching out a Plan for the future Aggrandizement of Ama. Have you seen his Journey thro’ a Part of the Northern States, which he has published, he promised me a View of it, tho’ it has not yet come to Hand. Also his Great Work, if you have seen that, what is its Character.
I sent a Letter to Dr. Stiles, to your Care by a French Genn. pray have you seen that also?
We had the other Day a fine Boy. he is born at a lucky Period. It will be hard indeed if Bellona be not driven from amongst us in less than 20 or 30 years.
I am Yr’s most sincerly
J Madison
Dr. McC left this Town about a Fortnight past, went to Hampton, to get a passage by Water for Phila. Wheth[er] he succeeded, I cannot tell. He means to visit that Place as soon as possible.
